Exhibit 10.20

 

DEED OF TRUST NOTE

 

$19,500,000

 

May 13, 2003

 

                FOR VALUE RECEIVED, RKB LAKESIDE LLC, a Delaware limited
liability company having its principal place of business at 1280 Maryland
Avenue, SW, Suite 280, Washington D.C. 20024 (hereinafter referred to as
“Borrower”), promises to pay to the order of ARCHON FINANCIAL, L.P., a Delaware
limited partnership, at its principal place of business at 600 East Las Colinas
Boulevard, Suite 450, Irving, Texas 75039 (hereinafter referred to as “Lender”),
or at such place as the holder hereof may from time to time designate in
writing, the principal sum of Nineteen Million Five Hundred Thousand and No/100
Dollars ($19,500,000), in lawful money of the United States of America, with
interest thereon to be computed on the unpaid principal balance from time to
time outstanding at the Contract Rate (as hereinafter defined), and to be paid
in installments as provided herein:

 

1.     Payment Terms.          Borrower shall pay to Lender a payment of
interest only for the period from and including the first date on which
principal is advanced to Borrower on this Note to and including the last day of
that same month, which amount will be reserved and paid to Lender on the first
date on which principal is advanced to Borrower on this Note. Interest shall
thereafter be due and payable monthly, in arrears, commencing on July 1, 2003,
and continuing on the first day of each calendar month thereafter up to and
including May 1, 2008. The outstanding principal balance of this Note, together
with all accrued but unpaid interest thereon, shall be due and payable on June
1, 2008, or upon earlier maturity hereof whether by acceleration or otherwise
(the “Maturity Date”). Interest on the principal sum of this Note shall be
calculated on the basis of the actual number of days elapsed in the related
interest accrual period over a three-hundred-sixty (360) day year. The first
interest accrual period hereunder shall commence on and include the date that
principal is advanced hereunder and shall end on and include the last day of
such calendar month; unless principal is advanced on the last day of a month, in
which case the first interest accrual period shall consist of only such last
day. Each interest accrual period thereafter shall commence on the first day of
each calendar month during the term of this Note and shall end on and include
the last day of the calendar month. All amounts due under this Note shall be
payable without setoff, counterclaim or any other deduction whatsoever. THIS IS
A BALLOON NOTE REQUIRING NO SCHEDULED INSTALLMENT PAYMENTS OF PRINCIPAL.

 

2.     Interest.         The term “Contract Rate” as used in this Note means a
rate of four and sixty one-hundredths percent (4.60%) per annum.

 

3.     Security.       This Note is evidence of that certain loan made by Lender
to Borrower contemporaneously herewith (the “Loan”). This Note is secured by (a)
a Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing of
even date herewith in the amount of this Note given by Borrower for the use and
benefit of Lender covering the fee estate of Borrower in certain premises as
more particularly described therein (the “Deed of Trust”), (b) an Assignment of
Leases and Rents of even date herewith executed by Borrower in favor of Lender
(the “Assignment of Leases”), and (c) the other Loan Documents (as hereinafter
defined). The term “Loan Documents” as used in this Note means collectively this
Note, the Deed of Trust, the Assignment of Leases and any and all other
documents securing, evidencing, or guaranteeing all or any portion of the Loan
or otherwise executed and/or delivered in connection with this Note and the
Loan.

 

--------------------------------------------------------------------------------


 

4.     Late Charge.                If any sum payable under this Note is not
paid within five (5) days of (and including) the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the leaser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray a portion of the expenses incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment, and such amount shall be secured by the Loan
Documents. If the day when any payment required under this Note is due is not a
Business Day (as hereinafter defined), then payment shall be due on the first
Business Day thereafter. The term “Business Day” shall mean a day other than (i)
a Saturday or Sunday, or (ii) any day on which banking and savings and loan
institutions in New York are authorized or obligated by law or executive order
to be closed.

 

5.     Default and Acceleration.          The whole of the principal sum of this
Note, together with all interest accrued and unpaid thereon and all other sums
due under the Loan Documents (all such sums hereinafter collectively referred to
as the “Debt”), or any portion thereof, shall without notice become immediately
due and payable at the option of Lender if any payment required in this Note is
not paid within five (5) days after the date on which it is due or upon the
happening of any other “Event of Default” (as defined in the Deed of Trust). In
the event that it should become necessary to employ counsel to collect or
enforce the Debt or to protect or foreclose the security therefor or to defend
against any claims asserted by Borrower arising from or related to the Loan
Documents, Borrower also shall pay on demand all such costs incurred by Lender,
including reasonable attorneys’ fees and costs incurred for the services of
counsel whether or not suit be brought.

 

6.     Default Interest.          Borrower does hereby agree that upon the
occurrence and during the continuance of an Event of Default (including upon the
failure of Borrower to pay the Debt in full on the Maturity Date), Lender shall
be entitled to receive and Borrower shall pay interest on the entire unpaid
principal sum and any other amounts due at a rate (the “Default Rate”) equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) five
percent (5%) above the Contract Rate. The Default Rate shall be computed from
the occurrence of the Event of Default until the date Borrower cures the Event
of Default and such cure is accepted by Lender. This charge shall be added to
the Debt and shall be secured by the Deed of Trust. This paragraph, however,
shall not be construed as an agreement or privilege to extend the date of the
payment of the Debt, nor as a waiver of any other right or remedy accruing to
Lender by reason of the occurrence of any Event of Default.

 

7.     Defeasance.  The principal balance of this Note may not be prepaid in
whole or in part (except with respect to the application of Involuntary Payments
(as defined below)) prior to the Maturity Date; provided, however, Borrower
shall have the right and option to release the “Trust Property” (as defined in
the Deed of Trust) from the lien of the Deed of Trust in accordance with the
terms and provisions set forth in the Deed of Trust (“Defeasance”).
Notwithstanding the foregoing sentence, Borrower shall have the privilege to
prepay the entire amount of the outstanding Debt on the first (1st) day of any
of the three (3) calendar months preceding the month in which the scheduled
Maturity Date occurs without Defeasance or the payment of the Yield Maintenance
Premium (as defined in the Deed of Trust) or any other premium or penalty.
Notwithstanding the foregoing, if prior to the scheduled Maturity Date
(excluding, however, during the three (3) months preceding the scheduled
Maturity Date) and during the existence of any Event of Default, Borrower shall
tender payment of an amount sufficient to satisfy the Debt at any time prior to
a sale of the Trust Property either through foreclosure or the exercise of the
other remedies available to Lender under the Deed of Trust, such tender by
Borrower shall be deemed to be voluntary and Borrower shall pay, in addition to
the Debt, the greater of (a) the Yield Maintenance

 

 

2

--------------------------------------------------------------------------------


 

Premium, if any, that would be payable in connection with a Defeasance, or (b)
three percent (3%) of the unpaid principal balance of this Note. In addition to
the foregoing, Borrower shall not be required to pay any fee or consideration
if, in accordance with the terms and conditions of the Deed of Trust, Lender
receives (i) insurance proceeds or other payments as a result of fire or other
casualties, or (ii) awards or other payments made in any condemnation or eminent
domain proceedings (collectively, “Involuntary Prepayments”), and such
Involuntary Prepayments are applied by Lender toward reduction of the Debt;
provided, however, if an Event of Default, or an event with notice and/or the
passage of time would constitute an Event of Default, exists, then the Borrower
shall pay to the Lender an additional amount equal to the greater of (A) the
Yield Maintenance Premium, if any, that would be required if such Involuntary
Prepayment had been Defeased, or (B) three percent (3%) of the Involuntary
Prepayment.

 

8.     Savings Clause.           It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply with applicable state law
or applicable United States federal law (to the extent that United States
federal law permits Lender to contract for, charge, take, reserve, or receive a
greater amount of interest than under state law) and that this paragraph shall
control every other covenant and agreement in this Note and the other Loan
Documents. If the applicable law (state or federal) is ever judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Debt, or if Lender’s exercise of the
option to accelerate the Maturity Date, or if any prepayment or the exercise of
any Defeasance by Borrower results in Borrower having paid any interest in
excess of that permitted by applicable law, then it is Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited on the
principal balance of this Note and all other Debt and the provisions of this
Note and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the Debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Debt until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. Notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.

 

9.     No Oral Change; Successors and Assigns; Liability.         This Note may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Borrower or Lender, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought. Whenever used, the singular number shall include the plural, the
plural the singular, and the words “Lender” and “Borrower” shall include their
respective successors, assigns, heirs, executors and administrators. If Borrower
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.

 

10.  Waivers.        Except as specifically provided in the Loan Documents,
Borrower and any endorsers, sureties or guarantors hereof jointly and severally
waive presentment and demand for payment, notice of intent to accelerate
maturity, notice of acceleration of maturity, protest and notice of protest and
non-payment, all applicable exemption rights, valuation and appraisement, notice
of demand, and all

 

 

3

--------------------------------------------------------------------------------


 

other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note and the bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
Borrower and any surety, endorser or guarantor hereof agree (i) that the time
for any payments hereunder may be extended from time to time without notice and
consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note, (iv)
to any and all renewals, waivers or modifications that may be granted by Lender
with respect to the payment or other provisions of this Note, and/or (v) that
additional Borrowers, endorsers, guarantors or sureties may become parties
hereto all without notice to them and without in any manner affecting their
liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement. Failure
of Lender to exercise any of the options granted herein to Lender upon the
happening of one or more of the events giving rise to such options shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect to the same or any other event. The acceptance by
Lender of any payment hereunder that is less than payment in full of all amounts
due and payable at the time of such payment shall not constitute a waiver of the
right to exercise any of the options granted herein to Lender at that time or at
any subsequent time or nullify any prior exercise of any such option without the
express written acknowledgment of the Lender.

 

11.  Authority.     Borrower (and the undersigned representative of Borrower, if
any) represents that Borrower has full power, authority and legal right to
execute, deliver and perform its obligations pursuant to this Note, the Deed of
Trust and the other Loan Documents and that this Note, the Deed of Trust and the
other Loan Documents constitute valid and binding obligations of Borrower.

 

12.  Notices.         All notices or other communications required or permitted
to be given pursuant hereto shall be given in the manner specified in the Deed
of Trust directed to the parties at their respective addresses as provided
therein.

 

13.  Exculpation.  Subject to the qualifications below, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the obligations
contained in this Note, the Deed of Trust or in any of the other Loan Documents
by any action or proceeding wherein a money judgment shall be sought against
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interests under this Note, the Deed of
Trust and the other Loan Documents, or in the Trust Property, the Rents (as
defined in the Deed of Trust), or any other collateral given to Lender pursuant
to the Loan Documents; provided,  however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Trust
Property, in the Rents and in any other collateral given to Lender. By accepting
this Note, the Deed of Trust and the other Loan Documents, Lender agrees that it
shall not except as otherwise herein provided, sue for, seek or demand any
deficiency judgment or other monetary judgment against Borrower in any such
action or proceeding under or by reason of or under or in connection with this
Note, the Deed of Trust or the other Loan Documents. The provisions of this
paragraph shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Deed of Trust; (c) affect the validity or
enforceability of any guaranty or indemnity made in connection with the Loan or
any of the rights and remedies of the Lender thereunder; (d) impair

 

 

4

--------------------------------------------------------------------------------


 

the right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; or (f) constitute a waiver of the right
of Lender to enforce the liability and obligation of Borrower, by money judgment
or otherwise, to the extent of, but only to the extent of, any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with the following:

 

(i)            Actual fraud and intentional misrepresentation by Borrower or any
of its partners, officers, principals, members, any guarantor or any other
person authorized to make statements or representations, or act, on behalf of
Borrower in connection with the Loan;

 

(ii)           Affirmative acts of physical waste committed on the Trust
Property; damage to the Trust Property as a result of the intentional misconduct
of Borrower or any of its principals, officers, general partners or members, or
any agent or employee of any such persons; or the removal of any portion of the
Trust Property in violation of the terms of the Loan Documents following and
during the continuance of an Event of Default;

 

(iii)          subject to any right to contest such matters, as provided in the
Deed of Trust, failure to pay any valid taxes and assessments, mechanic’s liens,
materialmen’s liens or other liens which could create liens on any portion of
the Trust Property which would be superior to the lien or security title of the
Deed of Trust or the other Loan Documents, to the full extent of the amount
claimed by any such lien claimant;

 

(iv)          all legal costs and expenses (including attorneys’ fees)
reasonably incurred by Lender in connection with litigation or other legal
proceedings involving the collection or enforcement of the Loan or preservation
of Lender’s rights under the Loan Documents, including any costs incurred by
Lender arising from or relating to the filing of a petition under the U.S.
Bankruptcy Code by or against Borrower, other than those customarily incurred by
a lender in realizing upon its lien in an uncontested foreclosure sale after an
undisputed default; provided, however, that no liability for any such costs and
expenses shall arise in connection with a bona fide good faith litigation;

 

(v)           the breach in any material respect of any representation,
warranty, covenant or indemnification provision in that certain Environmental
and Hazardous Substance Indemnification Agreement of even date herewith given by
Borrower to Lender or in the Deed of Trust concerning environmental laws,
hazardous substances or asbestos;

 

(vi)          the misapplication or conversion by Borrower of (A) any insurance
proceeds paid by reason of any loss, damage or destruction to the Trust
Property, (B) any awards or other amounts received in connection with the
condemnation of all or a portion of the Trust Property, or (C) any Rents
following and during the continuance of an Event of Default;

 

(vii)         any security deposits or other refundable deposits collected with
respect to the Trust Property which are not delivered to Lender upon a sale or
foreclosure of the Trust Property or other action in lieu thereof, except to the
extent any such security

 

 

5

--------------------------------------------------------------------------------


 

deposits were applied in accordance with the terms and conditions of any of the
Leases (as defined in the Deed of Trust) prior to the occurrence of the Event of
Default that gave rise to such sale or foreclosure or action in lieu thereof;
and

 

(viii)        failure to maintain any Policies required under Paragraph 2 of the
Deed of Trust, or to pay or provide the amount of any insurance deductible, to
the extent of the applicable deductible, following a Casualty (as defined in the
Deed of Trust) or other insured event (other than a circumstance of
non-conformity arising by reason of a change in insurance market circumstance
subsequent to the origination of the Loan which prevents such maintenance).

 

With respect to liability arising under clause (iii) and (viii) above, such
liability shall not arise to the extent, but only the extent, the required
amounts had been paid by Borrower to Lender pursuant to the Deed of Trust or the
failure to pay, maintain or provide in any such case is due to the operation of
the Trust Property failing to generate revenues sufficient, on a first priority
basis, for the payment or maintenance thereof.

 

Notwithstanding anything to the contrary in this Note or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt secured by
the Deed of Trust or to require that all collateral shall continue to secure all
of the Debt owing to Lender in accordance with the Loan Documents, and (B) the
Debt shall be fully recourse to Borrower in the event that: (i) Borrower fails
to pay the first full monthly payment of interest under this Note when due; (ii)
the Trust Property or any part thereof becomes an asset in a voluntary
bankruptcy or voluntary insolvency proceeding under the U.S. Bankruptcy Code;
(iii) Borrower engages in any business activities other than those related to
the Trust Property or violates the restrictions on indebtedness set forth in the
Deed of Trust; (iv) Borrower fails to obtain Lender’s prior written consent to
any subordinate financing or other voluntary lien encumbering the Trust Property
or any interests in Borrower; (v) Borrower fails to obtain Lender’s prior
written consent to any assignment, transfer, or conveyance of the Trust Property
or any interest therein as required by the Deed of Trust; or (vi) there is an
intentional breach of, or deliberate failure to perform, any of the
representations, covenants and agreements of Section 1(l) of the Deed of Trust
occurs.

 

14.  WAIVER OF JURY TRIAL.      BORROWER AND LENDER HEREBY EACH AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND EACH WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

 

 

6

--------------------------------------------------------------------------------


 

15.  Transfer.       Lender shall have the unrestricted right at any time or
from time to time to sell this Note and the loan evidenced by this Note and the
Loan Documents or participation interests therein. Borrower shall execute,
acknowledge and deliver any and all instruments requested by Lender to satisfy
such purchasers or participants that the unpaid indebtedness evidenced by this
Note is outstanding upon the terms and provisions set out in this Note and the
other Loan Documents. To the extent, if any, specified in such assignment or
participation, such assignee(s) or participant(s) shall have the rights and
benefits with respect to this Note and the other Loan Documents as such
assignee(s) or participant(s) would have if they were the Lender hereunder.

 

16.  APPLICABLE LAW; JURISDICTION AND VENUE.         THIS NOTE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE LAND (AS
DEFINED IN THE DEED OF TRUST) IS LOCATED AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. BORROWER AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW,
EACH HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE WHERE
THE LAND IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING
FROM OR RELATING TO THIS NOTE, (B) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN EITHER THE CITY OR THE COUNTY WHERE THE LAND IS LOCATED,
(C) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND (D) TO THE FULLEST EXTENT
PERMITTED BY LAW, AGREES THAT BORROWER AND LENDER WILL NOT BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM AND BORROWER AND LENDER EACH FURTHER
CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL,
POSTAGE PREPAID, TO BORROWER OR LENDER, AS THE CASE MAY BE, AT THE ADDRESS FOR
NOTICES DESCRIBED ON THE FIRST PAGE HEREOF, AND CONSENTS AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT
NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN
ANY OTHER MANNER PERMITTD BY LAW).

 

17.  Special State Provisions.

 

(a)           In the event of any conflict between the terms and provisions of
this paragraph and any other provision of this Note, the terms and provisions of
this paragraph shall govern and control.

 

(b)           Any action, suit or proceeding arising out of or relating to this
Note or any of the other Loan Documents may be instituted in the Circuit Court
of the city or county in which the Trust Property is located or in the United
States District Court for the district in which the Trust Property is located
(assuming such Court has jurisdiction), at the option of Lender, and Borrower
waives all objections it may have to such venue and irrevocably submits to the
jurisdiction of either of such Courts in any such action, suit or proceeding.
Nothing herein shall affect the right of Lender to proceed in any other court
having jurisdiction over any such action, suit or proceeding.

 

 

7

--------------------------------------------------------------------------------


 

18.  Notices.         All notices required or permitted to be given under this
Note shall be delivered in the manner set forth in Section 37 of the Deed of
Trust.

 

 

Remainder of page intentionally blank

Signature page(s) follow

 

 

8

--------------------------------------------------------------------------------


 

Borrower has duly executed this Note to be effective as of the date first above
written.

 

 

BORROWER:

 

 

 

 

 

 

RKB LAKESIDE LLC

 

 

 

 

 

 

By:

RKB Lakeside Manager LLC

 

 

Its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

 

 

Name:

Steven A. Grigg

 

 

 

Title:

President

 

 

 

Signature Page to Deed of Trust Note

 

 

--------------------------------------------------------------------------------